DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after Non-final rejection (hereinafter “Response”) dated 04/18/2022.  Claim(s) 1-5, 7-9, 11-12, 14-16, 18-24 are presently pending.  Claim(s) 7 and 15 is/are amended.  Claim(s) 6, 10, 13, and 17 is/have been cancelled.  Claim(s) 24 is/are new.

Response to Amendment
The rejection of claims 1-3, 7-9, 11, 13, and 14 under 35 U.S.C. 103 as being unpatentable over Klees (US Pat. No. 3,792,584) in view of Murphy (US Pat. Pub. No. 2012/0272658) and Donovan (US Pat. No. 8,756,910) is withdrawn in light of the submitted amendment to the claims.

Election/Restrictions
Claims 1-5, 7-9, 11-12, and 14, 21-24 are allowable. The restriction requirement, as set forth in the Office action mailed on 12/02/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Inventions I, II, and III as previously set forth is withdrawn. Claims 15-16 and 18-20, directed to non-elected Invention III, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claim(s) 1-5, 7-9, 11-12, 14-16, and 18-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the limitation “wherein the first interleaved pathway comprises a decreasing cross-sectional surface area from an upstream side to a downstream side thereof, and the second interleaved pathway comprises an increasing cross-sectional surface area from an upstream side to a downstream side thereof” in lines 25-27, in conjunction with the remaining limitations of claim 7, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  Specifically, while the fluid exchange apparatus of James exhibits interleaved pathways which comprise decreasing and increasing cross-sectional surface area, as claimed (see prior office actions), James fails to disclose that “the first duct comprises an annular inner bypass duct of the turbomachine and the second duct comprises an annular outer bypass duct of the turbomachine, or the first duct comprises the annular outer bypass duct and the second duct comprises the annular inner bypass duct” in claim 7, lines 21-24, and fails to provide motivation to modify another fluid exchange apparatus configuration (such as that of Klees) to exhibit the claimed configuration.  Further, Klees fails to disclose or exhibit the above cited limitation of lines 25-27.  To the Examiner’s best knowledge, no reference in the relevant fields of prior art (fluid exchange systems for gas turbine engines) discloses all of the limitations of claim 7, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 7 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 7 and all dependent claims is patentably distinct over prior art.
Regarding claim 15, the limitation “wherein the first interleaved pathway comprises a decreasing cross-sectional surface area from an upstream side to a downstream side thereof, and the second interleaved pathway comprises an increasing cross-sectional surface area from an upstream side to a downstream side thereof” in lines 25-27, in conjunction with the remaining limitations of claim 15, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  Specifically, while the fluid exchange apparatus of James exhibits interleaved pathways which comprise decreasing and increasing cross-sectional surface area, as claimed (see prior office actions), James fails to disclose that “the first duct comprises an annular inner bypass duct of the turbomachine and the second duct comprises an annular outer bypass duct of the turbomachine, or the first duct comprises the annular outer bypass duct and the second duct comprises the annular inner bypass duct” in claim 15, lines 21-24, and fails to provide motivation to modify another fluid exchange apparatus configuration (such as that of Klees) to exhibit the claimed configuration.  Further, Klees fails to disclose or exhibit the above cited limitation of lines 25-27.  To the Examiner’s best knowledge, no reference in the relevant fields of prior art (fluid exchange systems for gas turbine engines) discloses all of the limitations of claim 15, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 15 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 15 and all dependent claims is patentably distinct over prior art.
Regarding claim 21, the limitation “one or more crossover pathways providing fluid communication between the first interleaved pathway and the second interleaved pathway” in lines 8-9, in conjunction with the limitation requiring that “the first duct comprises an annular inner bypass duct of the turbomachine and the second duct comprises an annular outer bypass duct of the turbomachine, or the first duct comprises the annular outer bypass duct and the second duct comprises the annular inner bypass duct” in lines 20-23, and in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, such a configuration of fluid exchange apparatus which includes crossover pathways between a first interleaved pathway and a second interleaved pathway as claimed is not known or suggested within the prior art, to the best of the Examiner’s knowledge, and, while James does disclose a fluid exchange apparatus which includes crossover pathways between a first interleaved pathway and a second interleaved pathway (as described in prior office actions), the fluid exchange apparatus of James is explicitly configured to exchange flow between an outer bypass duct and the core flow (see James Fig. 1 and Col. 6, ln 26-40), rather than between an outer bypass duct and an inner bypass duct, as claimed.  In this context, the geometry taught by James, including the crossover pathways taught by James, are taught as providing advantages in regards to the exchange of (or combination of) fluid flow between an outer bypass duct and the core flow (see for example James, Col. 3, ln 1-38), thus any modification to James in order to satisfy the claim limitation requiring that the first and second duct both be bypass ducts (such as in the configuration of Klees, as described above), would not be obvious to one of ordinary skill in the art, and would be counter to the benefits of the configuration described by James.  Further, no motivation would exist to modify a fluid exchange apparatus in the prior art that was already configured to exchange fluid between an annular outer bypass duct and an annular inner bypass duct (such as that of Klees), since the configuration of James is intended for and is taught as being advantageous only in fluid exchange between an outer bypass duct and the core flow.  To the Examiner’s best knowledge, no reference in the relevant fields of prior art (fluid exchange systems for gas turbine engines) discloses all of the limitations of claim 21, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 21 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 21 and all dependent claims is patentably distinct over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745